SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2007 Commission file number 1-3919 Keystone Consolidated Industries, Inc. (Exact name of Registrant as specified in its charter) Delaware 37-0364250 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway, Suite 1740, Three Lincoln Centre, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 458-0028 Indicate by check mark: Whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo £ Whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer£ Accelerated filer £Non-accelerated filer S. Whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No S Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes SNo £. Number of shares of common stock outstanding on November 13, 2007: 10,000,000 KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES INDEX Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – December 31, 2006; September 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) - Three months and nine months ended September 30, 2006 (as adjusted); Three months and nine months ended September 30, 2007 5 Condensed Consolidated Statements of Cash Flows (unaudited)– Nine months ended September 30, 2006 (as adjusted); Nine months ended September 30, 2007 6 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income -Nine months ended September 30, 2007 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. - 2 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2006 September 30, 2007 (unaudited) Current assets: Accounts receivable, net $ 31,661 $ 45,767 Inventories, net 61,343 60,375 Restricted investments 1,067 1,111 Deferred income taxes 12,571 12,571 Prepaid expenses and other 3,516 2,595 Total current assets 110,158 122,419 Property, plant and equipment: Land 1,193 1,272 Buildings and improvements 56,953 58,887 Machinery and equipment 300,301 316,548 Construction in progress 12,563 3,760 371,010 380,467 Less accumulated depreciation 282,315 287,206 Net property, plant and equipment 88,695 93,261 Other assets: Restricted investments 6,079 2,226 Pension asset 557,279 607,610 Other, net 1,725 1,619 Total other assets 565,083 611,455 Total assets $ 763,936 $ 827,135 - 3 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2006 September 30, 2007 (unaudited) Current liabilities: Notes payable and current maturities of long-term debt $ 43,699 $ 61,830 Accounts payable 9,947 9,412 Accrued other postretirement benefit (OPEB) cost 4,157 4,157 Other accrued liabilities 20,579 18,594 Total current liabilities 78,382 93,993 Noncurrent liabilities: Long-term debt 32,749 31,357 Accrued OPEB cost 31,005 29,829 Deferred income taxes 197,712 221,526 Other 6,414 7,111 Total noncurrent liabilities 267,880 289,823 Liabilities subject to compromise 14,012 - Stockholders' equity: Common stock 100 100 Additional paid-in capital 75,423 75,423 Accumulated other comprehensive income 278,399 266,545 Retained earnings 49,740 101,251 Total stockholders' equity 403,662 443,319 Total liabilities and stockholders’ equity $ 763,936 $ 827,135 Commitments and contingencies (Notes 7 and 11). See accompanying Notes to Condensed Consolidated Financial Statements. - 4 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended September 30, Nine months ended September 30, 2006 2007 2006 2007 (as adjusted) (as adjusted) (unaudited) (unaudited) Net sales $ 105,212 $ 103,358 $ 353,422 $ 339,121 Cost of goods sold 96,875 96,923 322,211 319,651 Gross margin 8,337 6,435 31,211 19,470 Other operating income (expense): Selling expense (1,680 ) (1,601 ) (5,158 ) (5,032 ) General and administrative expense (3,489 ) (3,532 ) (8,875 ) (10,253 ) Defined benefit pension credit 12,161 20,379 36,487 61,136 OPEB credit 2,100 2,201 6,300 6,602 Gain on legal settlement - - - 5,400 Total other operating income 9,092 17,447 28,754 57,853 Operating income 17,429 23,882 59,965 77,323 Nonoperating income (expense): Interest expense (1,189 ) (1,630 ) (3,728 ) (4,619 ) Interest and other income (expense) (294 ) 447 65 999 Total nonoperating expense (1,483 ) (1,183 ) (3,663 ) (3,620 ) Income before income taxes andreorganization items 15,946 22,699 56,302 73,703 Reorganization items: Reorganization costs (270 ) (3 ) (606 ) (115 ) Gain on cancellation of debt - 9,031 - 9,031 Total reorganization items (270 ) 9,028 (606 ) 8,916 Income before income taxes 15,676 31,727 55,696 82,619 Provision for income taxes 6,220 11,921 10,587 31,108 Net income $ 9,456 $ 19,806 $ 45,109 $ 51,511 Basic and diluted income per share $ 0.95 $ 1.98 $ 4.51 $ 5.15 Basic and diluted shares outstanding 10,000 10,000 10,000 10,000 See accompanying Notes to Condensed Consolidated Financial Statements. - 5 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended September 30, 2006 2007 (as adjusted) (unaudited) Cash flows from operating activities: Net income $ 45,109 $ 51,511 Depreciation and amortization 11,354 11,591 Deferred income taxes 9,372 30,990 Defined benefit pension credit (36,487 ) (61,136 ) OPEB credit (6,300 ) (6,602 ) OPEB payments (2,920 ) (2,799 ) Gain on cancellation of debt - (9,031 ) Payment to SWC pre-petition creditors - (3,680 ) Reorganization costs accrued 606 115 Reorganization costs paid (3,484 ) (107 ) Impairment of long-lived assets 529 - Other, net 928 800 Change in assets and liabilities (net of acquisition): Accounts receivable (5,292 ) (14,124 ) Inventories 4,421 3,727 Accounts payable 1,982 (535 ) Other, net 2,246 (1,602 ) Net cash provided by (used in) operating activities 22,064 (882 ) Cash flows from investing activities: Capital expenditures (9,645 ) (13,204 ) Acquisition of CaluMetals’ assets - (6,240 ) Collection of notes receivable 75 - Restricted investments, net (1,272 ) 3,809 Other, net (48 ) 781 Net cash used in investing activities (10,890 ) (14,854 ) Cash flows from financing activities: Revolving credit facilities, net (7,309 ) 28,066 Other notes payable and long-term debt: Additions 468 4,065 Principal payments (4,310 ) (16,173 ) Deferred financing costs paid (23 ) (222 ) Net cash provided by (used in) financing activities (11,174 ) 15,736 Net change in cash and cash equivalents - - Cash and cash equivalents, beginning of period - - Cash and cash equivalents, end of period $ - $ - Supplemental disclosures: Cash paid for: Interest, net of amount capitalized $ 3,115 $ 4,221 Income taxes, net 365 332 Non-cash issuance of debt for acquisitionof CaluMetals’ assets - 781 See accompanying Notes to Condensed Consolidated Financial Statements. - 6 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME Nine months ended September 30, 2007 (In thousands) Common stock Additional paid-in Accumulated other comprehensive Accumulated other comprehensive Retained Comprehensive Shares Amount capital income-pension income-OPEB earnings Total income (unaudited) Balance – December 31, 2006 10,000 $ 100 $ 75,423 $ 222,202 $ 56,197 $ 49,740 $ 403,662 Net income - 51,511 51,511 $ 51,511 Amortization of actuarial(gains) losses, net of tax - - - (7,304 ) 3,121 - (4,183 ) (4,183 ) Amortization of prior servicecost (credit), net of tax - - - 573 (8,244 ) - (7,671 ) (7,671 ) Balance – September 30, 2007 10,000 $ 100 $ 75,423 $ 215,471 $ 51,074 $ 101,251 $ 443,319 Comprehensive income $ 39,657 See accompanying Notes to Condensed Consolidated Financial Statements. - 7 - KEYSTONE CONSOLIDATED INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (unaudited) Note 1 – Organization and basis of presentation: The unaudited Condensed Consolidated Financial Statements contained in this Quarterly Report have been prepared on the same basis as the audited Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2006 that we filed with the Securities and Exchange Commission (“SEC”) on March 28, 2007 (the “2006 Annual Report”), except for the reclassification of corporate expenses to general and administrative expenses as discussed below and the impact of new accounting pronouncements as disclosed in Note 11.In our opinion, we have made all necessary adjustments (which include only normal recurring adjustments) in order to state fairly, in all material respects, our consolidated financial position, results of operations and cash flows as of the dates and for the periods presented.We have condensed the Consolidated Balance Sheet at December 31, 2006 contained in this Quarterly Report as compared to our audited Consolidated Financial Statements at that date, and we have omitted certain information and footnote disclosures (including those related to the Consolidated Balance Sheet at December 31, 2006) normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”).Our results of operations for the interim periods ended September 30, 2007 may not be indicative of our operating results for the full year.The Condensed Consolidated Financial Statements contained in this Quarterly Report should be read in conjunction with our 2006 Consolidated Financial Statements contained in our 2006 Annual Report. At September 30, 2007, Contran Corporation owns 51% of our outstanding common stock.Substantially all of Contran's outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr. Simmons is the sole trustee) or is held directly by Mr. Simmons or other persons or companies related to Mr. Simmons. Consequently, Mr. Simmons may be deemed to control Contran and us. Unless otherwise indicated, references in this report to “we”, “us” or “our” refer to Keystone Consolidated Industries, Inc. (“KCI”) and its subsidiaries, taken as a whole. Reclassification of Corporate Expenses.Historically, we classified corporate expenses as a component of non-operating income or expense. We now classify corporate expenses with general and administrative expenses, a component of operating income.For comparative purposes, we have reclassified prior period amounts to conform to the new presentation.See below and Note 4.The reclassification did not affect our consolidated net income or net income per share, Condensed Consolidated Balance Sheets, Condensed Consolidated Statements of Stockholders’ Equity or Condensed Consolidated Statements of Cash Flows. The prior year’s Condensed Consolidated Financial Statements have also been adjusted to reflect the change in accounting for planned major maintenance and the reclassification of OPEB credit to a separate line item as each disclosed in the 2006 Annual Report. - 8 - The impact of the change in accounting and reclassifications on statement of operations line items for the three months and nine months ended September 30, 2006 is included in the following tables. Three months ended September 30, 2006 (In thousands) As Previously Reported in10-Q OPEB Reclass Change in Maintenance Accounting Corporate Expense Reclass As CurrentlyReported Increase/(Decrease) Cost of goods sold $ 96,017 $ 1,450 $ (592 ) $ - $ 96,875 Gross margin 9,195 (1,450 ) 592 - 8,337 Selling expense 1,665 15 - - 1,680 General andadministrative expense 2,645 29 - 815 3,489 OPEB credit - 2,100 - - 2,100 Total operating costs (7,851 ) (2,056 ) - 815 (9,092 ) Operating income 17,046 606 592 (815 ) 17,429 Corporate expense 209 606 - (815 ) - Total nonoperatingexpense 1,692 606 - (815 ) 1,483 Income before incometaxes 15,084 - 592 - 15,676 Provision for incometaxes 5,990 - 230 - 6,220 Net income 9,094 - 362 - 9,456 Nine months ended September 30, 2006 (In thousands) As Previously Reported in10-Q OPEB Reclass Change in Maintenance Accounting Corporate Expense Reclass As CurrentlyReported Increase/(Decrease) Cost of goods sold $ 319,914 $ 4,350 $ (2,053 ) $ - $ 322,211 Gross margin 33,508 (4,350 ) 2,053 - 31,211 Selling expense 5,113 45 - - 5,158 General andadministrative expense 8,243 87 - 545 8,875 OPEB credit - 6,300 - - 6,300 Total operating costs (23,131 ) (6,168 ) - 545 (28,754 ) Operating income 56,639 1,818 2,053 (545 ) 59,965 Corporate expense (1,273 ) 1,818 - (545 ) - Total nonoperatingexpense 2,390 1,818 - (545 ) 3,663 Income before incometaxes 53,643 - 2,053 - 55,696 Provision for incometaxes 9,790 - 797 - 10,587 Net income 43,853 - 1,256 - 45,109 Certain other reclassifications have been made to conform the prior year’s Condensed Consolidated Financial Statements to the current year’s classifications. - 9 - Note 2 - Acquisition On March 23, 2007, our newly-formed, wholly-owned subsidiary, Keystone-Calumet, Inc. (“Calumet”) acquired substantially all of the operating land, buildings and equipment of CaluMetals, Inc. for $3.5 million cash and a $1.1 million non-interest bearing, unsecured note.The total consideration for the acquired assets was less than fair value, accordingly the total consideration for the land, buildings and equipment was allocated based on relative appraised values.We also acquired inventory for a cash payment of $2.7 million, which approximated fair value.We financed the cash payments of this acquisition through our existing revolving credit facility and term loans. Through Calumet, we manufacture merchant and special bar quality products and special sections in carbon and alloy steel grades, offering a broad range of value added products for use in agricultural, cold drawn, construction, industrial chain, service centers, and transportation applications.This new product line consists primarily of angles, flats, channels, rounds and squares.Calumet’s primary raw material is billets and we expect to provide the majority of Calumet’s billet requirements from our mini-mill, which has sufficient capacity to supply the needed billets.This acquisition allows us to further enhance our vertical integration strategy by converting more of our current billet production into higher-margin products. CaluMetals sold approximately 17,000 tons of product during 2006 for $10.9 million.Our newly formed segment, Keystone-Calumet, includes Calumet’s results of operations from the date of acquisition. Note 3 – Gain on cancellation of debt: As previously reported, we emerged from bankruptcy protection on August 31, 2005.However, before the bankruptcy can be completely closed, all claims must be adjudicated.During September 2007, the final pending claim against Sherman Wire Company (“SWC”), one of our pre-petition wholly-owned subsidiaries, was adjudicated.As a result, on September 28, 2007, we distributed approximately $3.7 million in cash to SWC’s pre-petition unsecured creditors as payment in full for 100% of their allowed claims.Prior to this distribution, we had recorded approximately $14.0 million of liabilities subject to compromise, of which $12.7 million related to allowed claims and $1.3 million of which relate to liabilities for properties that we continue to own.As a result of this payment, we recognized an approximate $9.0 million gain on cancellation of debt in the third quarter of 2007 and we reclassified the retained liabilities of $1.3 million from liabilities subject to compromise to other accrued liabilities. The bankruptcy is still not completely closed, as one claim against KCI continues to be adjudicated.However, the ultimate aggregate amount we will pay to settle all of the remaining KCI bankruptcy claims (approximately $1 million) is fixed and is included in other current accrued liabilities. Once the final claim is adjudicated, we will determine each creditor’s pro-rata share of the $1 million and make payments accordingly. - 10 - Note 4– Business Segment Information: Our operating segments are organized by our manufacturing facilities and include three reportable segments: · Keystone Steel and Wire (“KSW”), located in Peoria, Illinois, operates an electric arc furnace mini-mill and manufactures and sells wire rod, industrial wire, coiled rebar and fabricated wire products to agricultural, industrial, construction, commercial, original equipment manufacturers and retail consumer markets; · Engineered Wire Products (“EWP”), located in Upper Sandusky, Ohio, manufactures and sells welded wire reinforcement in both roll and sheet form that is utilized in concrete construction products including pipe, pre-cast boxes and applications for use in roadways, buildings and bridges; and · Keystone-Calumet (“Calumet”), located in Chicago Heights, Illinois, manufactures and sells merchant and special bar quality products and special sections in carbon and alloy steel grades for use in agricultural, cold drawn, construction, industrial chain, service centers, and transportation applications.See Note 2. Previously, Keystone Wire Products (“KWP”), located in Sherman, Texas, was a separate reportable segment.KWP manufactured and sold industrial wire and fabricated wire products.Approximately 60% of KWP’s 2006 sales were to KSW and substantially all of KWP’s sales in 2007 were to KSW.During the third quarter of 2006, in an effort to reduce costs, we decided to relocate KWP’s industrial wire manufacturing operations to KSW.During the third quarter of 2007, in further efforts to reduce costs, we decided to discontinue all remaining manufacturing operations at KWP.The majority of KWP’s wire products production equipment will be transferred to KSW or sold.The former KWP facility is now operated solely as a KSW distribution center.We do not anticipate any changes in our customer base as a result of this decision, as shipments that are distributed through the former KWP location are now recognized as KSW sales.Accordingly, KWP is now considered part of our KSW segment.For comparability purposes we have combined KWP’s prior segment results with KSW’s segment results. - 11 - Three months ended September 30, Nine months ended September 30, 2006 2007 2006 2007 (as adjusted) (as adjusted) (In thousands) Net sales: KSW $ 98,578 $ 96,592 $ 332,767 $ 323,377 EWP 16,496 14,806 47,229 40,876 Calumet - 1,646 - 2,961 Elimination of intersegment sales: KSW (9,862 ) (9,686 ) (26,574 ) (28,093 ) Total net sales $ 105,212 $ 103,358 $ 353,422 $ 339,121 Operating income (loss): KSW $ 1,672 $ 577 $ 10,604 $ 3,578 EWP 3,592 2,292 8,086 5,787 Calumet - (799 ) - (1,348 ) Pension credit 12,161 20,379 36,487 61,136 OPEB credit 2,100 2,201 6,300 6,602 Gain on legal settlement - - - 5,400 Other (1) (2,096 ) (768 ) (1,512 ) (3,832 ) Total operating income 17,429 23,882 59,965 77,323 Nonoperating income (expense): Interest expense (1,189 ) (1,630 ) (3,728 ) (4,619 ) Interest and other income (expense) (294 ) 447 65 999 Reorganization costs (270 ) (3 ) (606 ) (115 ) Gain on cancellation of debt - 9,031 - 9,031 Income before income taxes $ 15,676 $ 31,727 $ 55,696 $ 82,619 (1) Other items primarily relate to the elimination of intercompany profit or loss on ending inventory balances and general corporate expenses. - 12 - The information below provides disclosure of segment information as adjusted for the combination of KWP and KSW, for 2004, 2005 and 2006. Years ended December 31, 2004 2005 2006 (In thousands) Net sales: KSW $ 345,218 $ 338,903 $ 412,866 EWP 58,982 62,777 58,748 Elimination of intersegment sales: KSW (39,914 ) (34,135 ) (31,074 ) Other 49 - - Total net sales $ 364,335 $ 367,545 $ 440,540 Operating income (loss): KSW $ 34,294 $ 8,284 $ 6,558 EWP 10,816 9,699 9,464 Defined benefit pension credit 6,752 11,710 55,978 OPEB credit (expense) (20,909 ) (8,885 ) 8,297 Other(1) (4,751 ) (615 ) (547 ) Total operating income (2) 26,202 20,193 79,750 Nonoperating income (expense): Interest expense (3,705 ) (3,992 ) (4,720 ) Interest income 132 266 361 Gain on legal settlement 5,284 - - Other income, net 684 993 75 Reorganization costs (11,158 ) (10,308 ) (679 ) Gain on cancellation of debt - 32,510 - Income before income taxes $ 17,439 $ 39,662 $ 74,787 (1)
